Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-16-2008

Alfonso Wiggins v. United Food and Comm
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2328




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Alfonso Wiggins v. United Food and Comm" (2008). 2008 Decisions. Paper 103.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/103


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                        NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ___________

                                No. 08-2328
                                ___________

                       ALFONSO GREEN WIGGINS,
              AS AN INDIVIDUAL MEMBER OF UNITED FOOD
             AND COMMERCIAL WORKERS UNION, LOCAL #56,
                                      Appellant

                                      v.

         UNITED FOOD AND COMMERCIAL WORKERS UNION
          LOCAL #56; ANTHONY R. CINAGLIA, PRESIDENT;
          JACK SWIFT, BUSINESS REPRESENTATIVE; HEINZ
      NORTH AMERICA; WILLIAM H. MCNEECE, PLANT MANAGER
               ____________________________________

                On Appeal from the United States District Court
                          for the District of New Jersey
                    (D.C. Civil Action No. 04-CV-03797)
                District Judge: Honorable Jerome B. Simandle
                 ____________________________________

               Submitted Pursuant to Third Circuit LAR 34.1(a)
                             December 15, 2008
       Before: SLOVITER, AMBRO AND STAPLETON, Circuit Judges

                      (Opinion filed December16, 2008 )
                                ___________

                                 OPINION
                                ___________
PER CURIAM
Alfonso Green Wiggins appeals from orders entered by the United States District Court

for the District of New Jersey, granting defendants’ motions for summary judgment. For

the reasons that follow, we will affirm the District Court’s judgment.

        Wiggins filed a complaint against his union, United Food and Commercial

Workers Union, Local #56 (“the Union”); the union’s president, Anthony R. Cinaglia; the

union’s business representative, Jack Swift; his employer, Heinz North America; and its

plant manager, William H. McNeece. Wiggins claimed that defendants violated his rights

under sections 101(a)(1), 101(a)(2), and 501 of the Labor-Management Reporting and

Disclosure Act (“LMRDA”) [29 U.S.C. §§ 411(a)(1), 411(a)(2), and 501]. Wiggins

claimed his rights were violated when the union held a meeting and the majority of union

members present voted for a two-year extension to the union’s collective bargaining

agreement (CBA) with Heinz. Wiggins, who did not attend the meeting, claimed he did

not receive adequate notice. He filed a claim with the National Labor Relations Board

(“NLRB”) on May 17, 2002. In a July 25, 2002 decision, the NLRB refused to issue a

complaint against the union, and the NLRB’s office of the General Counsel denied

Wiggins’ appeal on October 31, 2002. Wiggins filed his federal complaint on August 9,

2004.

        The District Court held that Wiggins’ complaint was untimely, and further held

that his claims were barred by his failure to exhaust internal union remedies and, in the

alternative, that the claims were without merit.



                                             2
      We agree that even assuming, arguendo, that Wiggins’ complaint was timely, and

that exhaustion of union remedies was not required, his complaint lacks merit. Wiggins

complained that he was denied his right to vote on the two-year extension of the CBA.

However, Wiggins had no statutory right to vote on the extension, and no such right was

provided in the constitution, bylaws or rules and regulations of the union. Confederated

Independent Unions v. Rockwell-Standard Co., 465 F.2d 1137, 1140 (3d Cir. 1972).

Therefore, Wiggins’ claims that his equal rights were violated or that he was not allowed

to express his views and opinions are irrelevant. Further, Wiggins cannot show that he

was discriminated against in any manner, as the meeting notice was posted, all union

members were welcome to attend, and he was not prevented from attending the meeting

in any way.

      In his opening brief, Wiggins did not address his claims of breach of fiduciary duty

under LMRDA § 501, nor the District Court’s holding that an employee may not state a

cause of action under sections 101(a)(1), 101(a)(2) and 501 against his employers. Those

issues are therefore waived. F.D.I.C. v. Deglau, 207 F.3d 153, 169-70 (3d Cir. 2000).

We further find no record support for Wiggins’ claim that Appellees perpetrated a fraud

on the Court.

      For the foregoing reasons, we will affirm the judgment of the District Court.




                                         3